UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6896


DERRANCE L. RAMSEY,

                Plaintiff - Appellee,

          v.

DANNY BROWN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:07-cv-00745-MJP)


Submitted:   October 6, 2010                   Decided:   March 21, 2011


Before WILKINSON and      GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andrew F. Lindemann, Robert D. Garfield, DAVIDSON & LINDEMANN,
P.A., Columbia, South Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Danny Brown, Jr., appeals the district court’s order

denying    his   motion   for    summary       judgment   on    the    grounds     of

qualified immunity.       Brown takes issue with the district court’s

findings and contends that he is entitled to qualified immunity

because there are no genuine issues of material fact.                        However,

the   respective   versions      of   the    facts    offered   by     the    parties

below were so divergent that judgment as a matter of law is

precluded.       And “a defendant, entitled to invoke a qualified

immunity    defense,   may   not      appeal    a    district   court’s       summary

judgment order insofar as that order determines whether or not

the pretrial record sets forth a ‘genuine’ issue of fact for

trial.”     Culosi v. Bullock, 596 F.3d 195, 201 (4th Cir. 2010)

(quoting Johnson v. Jones, 515 U.S. 304, 319-20 (1995)).

            Accordingly, we dismiss this interlocutory appeal for

lack of jurisdiction.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court     and     argument   would       not    aid   the

decisional process.

                                                                            DISMISSED




                                         2